RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4424-15T1
                                                  A-4426-15T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

R.J.C. and M.A.M.R.,

     Defendants-Appellants.
________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF J.J.M. and A.M.M., Minors.1
________________________________

              Submitted November 13, 2017 – Decided November 28, 2017

              Before Judges Sabatino and Ostrer.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County,
              Docket No. FG-07-0221-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant R.J.C. (Thomas W. MacLeod,
              Designated Counsel, on the briefs).

              Joseph E. Krakora, Public Defender, attorney
              for   appellant    M.A.M.R.    (Jennifer    L.
              Gottschalk, Designated Counsel, on the brief).



1
    We use initials to protect the children's privacy.
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel; Roman
            Guzik, Deputy Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (Danielle Ruiz,
            Designated Counsel, on the brief).

PER CURIAM

     After a guardianship trial in May 2016, the Family Part

terminated the parental rights of appellants R.J.C. ("Mother") and

M.A.M.R. ("Father"), with respect to their two minor daughters,

J.J.M. and A.M.M.       The trial judge concluded from the proofs that

the Division of Child Protection and Permanency ("the Division")

had proven by clear and convincing evidence all four criteria for

termination required under N.J.S.A. 30:4C-15.1(a)(1) through (4).

Both parents now contest the trial court's decision in these

consolidated appeals.       The Law Guardian for the minors joins with

the Division in opposing appellants' contentions on appeal.                  We

affirm.

     We need not elaborate in detail the facts adduced in the

multiple    days   of   trial    testimony   and   the   copious   associated

exhibits.    The following brief summary will suffice.

     Appellants     are    the    biological   parents    of   six   children

together.    Mother gave birth to J.J.M., the couple's third child,

in August 2004, and to A.M.M., the couple's fifth child, in August


                                       2                              A-4424-15T1
2006.2   The parents are no longer living together, and Father has

since married another woman.

     The parents have had a long history with the Division dating

back to 2003, when it began to receive a series of referrals about

their household.   In 2008, the Division substantiated a referral

of physical abuse by Father against their oldest child, and

Division case workers began periodic visitations of the household.

In 2009, the family moved from New Jersey to Puerto Rico.

     While in Puerto Rico, Mother inflicted physical abuse upon

the children in September 2009.       She did so by burning them with

a heated spoon on the lips, as a reprisal after they had taken

juice from the refrigerator without her permission.       Mother was

criminally prosecuted in Puerto Rico for this harmful act.         She

was convicted of child abuse and sentenced to three years of

probation. Father, who was not at home when the hot spoon incident

occurred, was prosecuted for failing to report the child abuse.

He was convicted and sentenced to four months in prison.

     Puerto Rican child welfare authorities promptly removed the

children from the parents' household after the spoon incident.

The children have not lived with either parent since that time.


2
  The other children are not the subject of this litigation.
Consequently, we will refer to J.J.M. and A.M.M. in this opinion
as "the children," unless the context indicates otherwise.


                                  3                           A-4424-15T1
As of the time of the guardianship trial in 2016, the children had

not resided with Mother or Father for almost seven years.

       In September 2013, the children were placed in the care of a

paternal aunt in the United States.      Thereafter, in February 2014,

the Division removed the children from the paternal aunt's home,

after receiving a substantiated report that she had abused her own

son. The children eventually were placed together with a foster

family in New Jersey.      The expert testimony presented at trial

reflected that the children have bonded with the foster parents,

although the experts differed somewhat about the extent of that

bonding with respect to each parent.       The foster parents wish to

adopt the children.

       Meanwhile, Father and Mother returned to the United States.

Due to ambiguity as to whether their parental rights had been

terminated earlier in Puerto Rico, the Division filed the present

guardianship action against them under Title 30.

       While the litigation was pending, the Division objected to

providing services to the parents and allowing them visitation

with   the   children,   pending   the   completion   of   psychological

evaluations and expert recommendations about whether visitation

would harm the children and which services to provide.                The

evaluations were delayed to accommodate the parents' request for

a bilingual expert.      The parents then abruptly moved to Texas,

                                    4                            A-4424-15T1
missing their scheduled evaluations.                Because the Division could

not readily arrange evaluations in Texas, it rescheduled the

evaluations     to   take   place   in       New    Jersey   and    paid   for   the

transportation of the parents.                The parents returned for the

evaluations and thereafter chose to remain in New Jersey.

     During trial, the four testifying experts expressed varying

opinions as to whether therapeutic visitation would help the

children.     Notably, none of the experts opined that the parents

were presently able to provide a safe and stable home to the

children.     Testimony from several of the experts detailed the

mental health issues of each parent.               The expert testimony further

noted the behavioral problems of the older daughter, J.J.M., who

has been diagnosed with ADHD.

     The respective experts for the Division and the Law Guardian

both recommended that the best interests of the children call for

the termination of appellants' rights and having permanency with

their foster parents, although the Law Guardian's expert advised

that such termination should be preceded by therapeutic visitation

to help prepare the children for that outcome.                     The experts for

Mother and Father, on the other hand, recommended that termination

be deferred, to see how events unfold while additional services

are provided.    Those defense experts both noted the residual bonds

that the children have with their parents, and the generally

                                         5                                  A-4424-15T1
positive interactions they exhibited during bonding evaluation

sessions.

     After sifting through the proofs, the trial judge issued an

oral decision concluding that all four criteria for termination

had been established.     Among other things, the judge noted that

neither parent had custody of the children since 2009, and that

the children's reported desires to be reunified with their parents

were unrealistic.     The judge further noted the favorable care

provided by the foster parents, and stressed the need for the

children to have permanency.

     The applicable law is well established.       When seeking the

termination of a parent's rights under N.J.S.A. 30:4C-15.1(a), the

Division has the burden of establishing, by clear and convincing

proof, these four requirements:

            (1) The child's safety, health or development
            has been or will continue to be endangered by
            the parental relationship;

            (2) The parent is unwilling or unable to
            eliminate the harm facing the child or is
            unable or unwilling to provide a safe and
            stable home for the child and the delay of
            permanent placement will add to the harm.
            Such harm may include evidence that separating
            the child from his resource family parents
            would cause serious and enduring emotional or
            psychological harm to the child;

            (3) [The Division] has made reasonable efforts
            to provide services to help the parent correct
            the circumstances which led to the child's

                                  6                          A-4424-15T1
           placement outside the home and the court has
           considered alternatives to termination of
           parental rights; and

           (4) Termination of parental rights will not
           do more harm than good.

           [N.J.S.A. 30:4C-15.1(a)].

The four factors are "not discrete and separate," but rather

"overlap to offer a full picture of the child's best interest."

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 554

(2014) (citing N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 280 (2007)).

      In reviewing the Family Part's application of these factors

and   findings   from   the   trial   proofs,   we   accord   considerable

deference. R.G., supra, 217 N.J. at 552 (citing In re Guardianship

of J.N.H., 172 N.J. 440, 472 (2002)).       The trial court's findings

generally should be upheld so long as they are supported by

"adequate, substantial, and credible evidence."         R.G., supra, 217

N.J. at 552.       A trial court's decision in this child welfare

context should only be reversed or altered on appeal if the court's

findings were "so wholly unsupportable as to result in a denial

of justice."     N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J.

494, 511 (2004).

      Here, Mother contests the trial court's application of all

four factors as to her own rights, whereas Father challenges only


                                      7                            A-4424-15T1
factors   three     and   four   as   to       him.     Having    considered     their

arguments,     we    affirm,     substantially          for    the   sound    reasons

expressed in the trial judge's opinion.

      Although appellants contend that the judge mischaracterized

the record in certain respects and that he should have been more

indulgent of their positions, the record strongly supports his

decision to terminate their parental rights under the applicable

law and the circumstances presented.                  The judge was not obligated

to adopt the more optimistic opinions of the defense experts and

to give less credence to the opinions of the experts for the

Division and the Law Guardian.         Angel v. Rand Express Lines, Inc.,

66 N.J. Super. 77, 85-86 (App. Div. 1961) (recognizing the well-

established principle that a trier of fact may accept the opinions

of a testifying expert and reject those of the opposing experts).

The   judge   also    rightly     emphasized          the     children's     need   for

permanency, particularly given the many years that have passed

since the children were removed from their parents' custody in

Puerto Rico.

      Affirmed.




                                           8                                   A-4424-15T1